Bronson, Chief Justice.
The affidavits and notice of motion seem to point at nothing beyond a supposed irregularity in settling the bill of exceptions,- and as to that, the motion is sufficiently answered in the opposing papers. If it was intended to make a question, whether the statute of limitations had not run upon the writ of error, that should have been done by plea. (11 Wend. 522.) Whether the bill of exceptions has been signed by enough judges, is a question which does not arise on motion. If there is not a legal bill of exceptions, the plaintiff in error can only rely upon errors in the judgment record. As to the judge’s certificate, I am unable to see what objection the defendant in error intended to make ; of course the plaintiff in error could not know what he was required to answer. Motion denied.